Case: 19-10350      Document: 00515738542          Page: 1    Date Filed: 02/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                           February 9, 2021
                                    No. 19-10350                             Lyle W. Cayce
                                                                                  Clerk

   Nicolas Salomon,

                                                             Plaintiff—Appellant,

                                       versus

   Kroenke Sports & Entertainment, L.L.C.; Outdoor
   Channel Holdings, Incorporated,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:15-CV-666


   Before Jones, Smith, and Elrod, Circuit Judges.
   Per Curiam:*
          This court must examine the basis of its jurisdiction, on its own
   motion if necessary. Hill v. City of Seven Points, 230 F.3d 167, 169 (5th Cir.
   2000). Under 28 U.S.C. § 1291, we are limited to reviewing “final decisions
   of the district courts.” In suits against multiple defendants, a decision is not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10350       Document: 00515738542           Page: 2     Date Filed: 02/09/2021




                                      No. 19-10350


   final, and therefore not appealable, until “the district court has decided all
   claims against all parties.” Williams v. Seidenbach, 958 F.3d 341, 346 (5th Cir.
   2020) (en banc); see also Fed. R. Civ. P. 54(b) (absent an order to the contrary,
   “any order or other decision, however designated, that adjudicates fewer
   than all the claims or the rights and liabilities of fewer than all the parties does
   not end the action as to any of the claims or parties”).
          In this case, plaintiff Nicolas Salomon brought claims against Kroenke
   Sports & Entertainment, LLC (“Kroenke”), Outdoor Channel Holdings,
   Inc. (“Outdoor”), and Pacific Northern Capital, LLC (“Pacific”). The
   Clerk entered default against Pacific on November 6, 2017, but the district
   court did not enter a default judgment.            Around that time, Salomon
   represented to the Court that he could not move for default judgment until
   “discovery has been had sufficient to develop evidence regarding the
   requisite damages at issue.”
          On February 27, 2019, the district court granted summary judgment
   in favor of defendants Kroenke and Outdoor. In the same order, the district
   court ordered that Salomon either dismiss his claims against Pacific with
   prejudice or, if non-frivolous given the district court’s findings in that order,
   move for default judgment against Pacific within thirty days of February 27,
   2019. Salomon initially moved for an extension to comply with the district
   court’s order regarding his claims against Pacific, but the district court did
   not rule on the motion and Salomon did not comply. Thereafter, on March
   29, 2019, Salomon filed this appeal.
          We remand for the limited purpose of allowing the district court either
   to clarify whether the court intended to enter a final, appealable judgment
   with respect to Salomon’s claims against Outdoor and Kroenke or to consider
   and otherwise address Salomon’s claims against Pacific. See, e.g., Picco v.
   Glob. Marine Drilling Co., 900 F.2d 846, 849 n.4 (5th Cir. 1990); see also




                                            2
Case: 19-10350     Document: 00515738542          Page: 3   Date Filed: 02/09/2021




                                   No. 19-10350


   Walker v. Travis, 478 F. App’x 864, 865 (5th Cir. 2012). We hold this appeal
   in abeyance pending the receipt of the district court’s order or other
   response.
         APPEAL HELD IN ABEYANCE; LIMITED REMAND.




                                        3